Citation Nr: 0720877	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-18 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for an obsessive 
compulsive disorder.

3. Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from September 1984 to August 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio which among other issues denied entitlement to service 
connection for a sleep disorder and an obsessive compulsive 
disorder (OCD), described as a nervous condition.  In 
addition service connection for hemorrhoids was granted.  A 
noncompensable rating was assigned as of October 25, 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the issue of what 
evaluation is warranted for hemorrhoids was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies. The claim has been recharacterized as shown 
on the title page.

In July 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is associated with the claims file.

The aforementioned issues were remanded in September 2006 for 
additional development.  They have now been returned for 
adjudication.



FINDINGS OF FACT

1. A sleep disorder was not demonstrated in service. 

2. An obsessive compulsive disorder, described as a nervous 
condition was not demonstrated in service, nor was a 
psychosis manifested to a compensable degree within the first 
year following discharge from active duty.

3. Since October 25, 2002, the veteran's hemorrhoids have 
been best characterized as mild.


CONCLUSIONS OF LAW

1. Sleep apnea was not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2. An obsessive compulsive disorder was not incurred in or 
aggravated by military service, and a psychosis may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).

3. The criteria for an initial compensable evaluation for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.3, 
4.10, 4.114, Diagnostic Code 7336 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2002 and 
March 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate his 
claims, and as warranted by law, affording VA 
examinations. VA informed the claimant of the need to submit 
all pertinent evidence in his possession.  While notice was 
not provided explaining how disability ratings and effective 
dates are assigned any questions regarding those matters are 
moot in light of the decisions below.  While the appellant 
may not have received full notice prior to the initial 
decisions, after pertinent notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

a.  Service Connection

In order to establish service connection for the claimed 
disorders, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service diseases or injuries and the current 
disabilities. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

Certain chronic disabilities, such as a psychosis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).  In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

Background

The veteran contends that his sleep disorder and OCD are 
related to military service. He requests that he be afforded 
the benefit of the doubt.

Service medical records are silent as to any complaints, 
treatment, or clinical findings pertaining to a sleep 
disorder or an obsessive compulsive disorder during service.  
While the veteran reported sleep difficulty and a nervous 
condition in his medical history, the June 1988 separation 
examination did not find any sleep disorder or OCD. 

In October 2002 the veteran filed a claim for a sleep 
disorder and nervous condition.  He reported first receiving 
treatment for a nervous condition in March 1996 and for sleep 
apnea in November 2001. He further noted in a December 2002 
letter that he received all of his treatment through the 
VAMC.

At a July 2006 Board hearing the veteran testified that he 
had never been tested for/or treated for sleep apnea.  He 
reported a nervous condition since service.  He also reported 
being treated for OCD at the VAMC.

At an October 2006 VA examinations, he reported a 20 year 
history of sleep apnea.  This was constant occurring 
approximately 4 times a week. He denied precipitating events. 
He was not taking any medications for sleep apnea.  The 
examiner noted no current diagnosis of sleep apnea in the 
medical records.

A mental disorders examiner noted that while the veteran 
reported treatment for OCD since 1988, the treatment records 
were no earlier than 2001.  The veteran described his OCD 
symptoms as an obsessive need to mow his lawn on Thursdays, 
and clean his house on Fridays. He reported an ongoing 
history of substance abuse including alcohol and marihuana.  
He had been arrested over a dozen times and incarcerated 
several times.  Examination revealed an alert, oriented, 
clean, and appropriately dressed individual.  He had no 
impaired thought process and good communications.  He had no 
delusional, suicidal, or homicidal thoughts.  There was no 
ritualistic behavior.  There were some obsessive features 
which the examiner thought may have been a mere exaggeration 
about OCD.  The diagnosis was obsessive vs. anxiety disorder 
secondary to substance abuse.

As noted, the medical file contain no treatment records for 
sleep apnea, and treatment records go back only to 2001 for 
OCD. While noting the veteran's self reported history of in-
service sleep problems and OCD; the records do not, however, 
contain any medical opinion linking sleep apnea or OCD to 
service.

Analysis

Notwithstanding the veteran's assertion of having a sleep 
disorder and a nervous condition during service, the 
extensive VA medical records first reveal a complaint and 
treatment for a psychiatric disorder described as OCD in 
2001, about 13 years after service.  Such a lapse of time is 
a factor for consideration in deciding a service connection 
claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Regarding sleep apnea, there is no diagnosis or treatment of 
record for this condition or any sleep disorder.  

There is no post service clinical evidence of a continuity of 
symptomatology pertaining to OCD prior to 2001.  The record 
is devoid of any medical opinion which relates a currently 
diagnosed OCD or sleep apnea disorder to service or to any 
event therein.  Consequently, direct service connection, 
i.e., on the basis that chronic disability became manifested 
in service and has persisted since, is not warranted for 
either condition.  Moreover, as the 2001 diagnosis of OCD 
came well after the veteran's separation from active duty, 
presumptive service connection for a psychosis is not 
warranted. 

Even assuming that the appellant incurred OCD or sleep apnea 
in- service, the absence of any competent medical evidence 
showing a nexus to service and/or a continuity of 
symptomatology during the 13 years since discharge is fatal 
to this claim.  Moreover, the appellant as a lay person 
untrained in the field of medicine is not competent to offer 
an opinion addressing the etiology of his OCD or sleep apnea.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As there is no competent evidence supporting the veteran's 
theories, or any other theory of entitlement to service 
connection for sleep apnea or OCD, the claims are denied

As the preponderance of the evidence is against entitlement 
to service connection for sleep apnea and OCD the benefit of 
the doubt doctrine is not for application. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

b. Increased rating

The veteran and his representative contend that the veteran's 
hemorrhoids are manifested by symptomatology that warrants 
the assignment of an increased compensable rating. 

As service connection has already been established, it is the 
level of disability that is of concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). Still, each disability must be viewed in 
relation to its history, so examination reports and treatment 
records dating back at least to the date of the claim are 
considered. 38 C.F.R. § 4.1. The history of the disability is 
even more important where, as here, the veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection. In such a case, separate ratings can be 
assigned for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection. Fenderson, 12 
Vet. App. at 126.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).   Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Hemorrhoids have been rated noncompensably disabling for the 
entire appeal period under Diagnostic Code 7336. Under 
Diagnostic Code 7336, mild or moderate internal or external 
hemorrhoids warrant a noncompensable rating. Where external 
or internal hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue evidencing frequent 
recurrences, a 10 percent rating is warranted. 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2006). 
 
At a March 2003 VA examination at the Ohio State University 
Medical Center, it was noted that the veteran underwent two 
hemorrhoidectomies during service.  He reported some blood on 
wiping about twice monthly, and itching 4 to 5 times a month.  
He took no hemorrhoid medications.  Examination revealed no 
apparent distress.  The anus and rectum reveal normal 
sphincter tone.  There were no external hemorrhoids, evidence 
of bleeding, fissures or thrombosis. Internal examination 
revealed some palpable dilated veins.

At an October 2006 VA examination, the veteran reported a 20 
year history of hemorrhoids with pain and rectal bleedings. 
At the time of examination the veteran denied fecal leakage, 
use of pads, or involuntary bowel movements. Physical 
examination revealed normal sphincter control.  There was no 
evidence of rectal fissures, hemorrhoids, swelling, bleeding, 
or anemia.  There were no hemorrhoids seen externally or 
palpated internally.  The diagnosis was no hemorrhoids 
confirmed on examination.

Although the veteran was diagnosed with hemorrhoids, there is 
no medical evidence of record that characterizes them as 
large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  In fact, 
there is no evidence of any current hemorrhoids either 
internally or externally.  Comparing the current 
manifestations with the criteria of the rating schedule, the 
criteria for a noncompensable rating under Diagnostic Code 
7336 are more nearly approximated. 
The claim for a compensable schedular disability rating for 
hemorrhoids is therefore denied. 
 
As the preponderance of the evidence is against entitlement 
to an increased (compensable) evaluation for hemorrhoids at 
any time during this appeal period the benefit of the doubt 
doctrine is not for application. Gilbert, 1 Vet. App. 49 
(1990).
 
 
ORDER

Entitlement to service connection for sleep apnea is denied 

Entitlement to service connection for an obsessive compulsive 
disorder is denied.

Entitlement to an initial compensable rating for hemorrhoids 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


